PER CURIAM.
Appellant, convicted for battery of a law enforcement officer contrary to Section 784.07, Florida Statutes (Supp.1976), asserts the evidence was insufficient to support the judgment urging that a county correctional officer and/or jailor is not a “law enforcement officer” within the meaning of Section 784.07.
This issue is not properly before us since the issue was not presented to the trial court by a motion for judgment of acquittal or otherwise. G.W.B. v. State, 340 So.2d 969 (Fla. 1st DCA 1977). Therefore, the judgment and sentence are AFFIRMED.
McCORD, C. J., and BOYER and MILLS, JJ., concur.